The Commission notes that the panel considering this matter includes Commissioner Laura Kranifeld Mavretic who replaces Judge James J. Booker who has retired since the filing of the Full Commission's Opinion and Award on 25 January 1995.
This matter was appealed by defendants from the Deputy Commissioner to the Full Commission and from there to the North Carolina Court of Appeals, with both the Full Commission and the Court of Appeals having affirmed the award of benefits to plaintiff, thus the requirements for awarding fees pursuant to G.S. § 97-88 have been satisfied. In its decision, certified to the Commission on 6 April 1996, the Court of Appeals remanded this matter so that an Order granting said fees could be entered. Further, the Full Commission has received an affidavit from counsel for plaintiff which documents $1,630.00 in attorney's fees for her work in representing plaintiff in the appeal from the Full Commission to the Court of Appeals.
Based on the above, and in accordance with the 6 April 1996 decision by the North Carolina Court of Appeals, the Full Commission AWARDS counsel for plaintiff a total of $1,630.00 in attorney's fees for representing plaintiff in the appeal from the Full Commission to the Court of Appeals, and defendants are hereby ORDERED to pay said amount without undue delay.
Regarding the Motion for a Ten Percent (10%) Penalty, in his letter of 8 November 1996, plaintiff uses 10 October 1996, the date upon which the North Carolina Supreme Court's Denial of Defendants' Petition was certified to the Court of Appeals. In turn, the North Carolina Court of Appeals certified the denial to the Industrial Commission on 22 October 1996. The Full Commission does not consider the Supreme Court's Denial to be final until this date.
After careful consideration, the Full Commission finds that Plaintiff has failed to show good ground in support of his 8 November 1996 Motion for a Ten Percent (10%) penalty and, therefore, said Motion is DENIED.
No additional costs are assessed.
                                S/ _________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _________________ DIANNE C. SELLERS COMMISSIONER
S/ _________________ LAURA KRANIFELD MAVRETIC COMMISSIONER